 MACHINISTS LOCAL 1374 (COLUMBIAMACHINE)123InternationalAssociation ofMachinistsand Aero-spaceWorkers, AFL-CIO and its Local LodgeNo. 1374 (Columbia Machine,Inc.)andWilliamN. Gilmore. Case 36-CB-108019 February 1985DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISOn 24 August 1984 Administrative Law JudgeCliffordH. Anderson issued the attached decision.The Respondents and the General Counsel filed ex-ceptions and supporting briefs.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,' andconclusionsand to adopt the recommendedOrder.2ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondents, Internation-alAssociation of Machinists & Aerospace Workers,AFL-CIO and its Local Lodge No. 1374, their of-ficers,agents,and representatives, shall take theaction set forth in the Order.iIn finding that the RespondentLocal Lodge No 1374 unlawfullyfined certain members,the judge found thatthe Local'sconduct reason-ably created in the minds of its members the impression that any attemptto resign from the Union would be futile However,later in his decisionhe stated that the standard to be applied in determining whether a viola-tion has occurred is whether"the member in fact hadsubjective beliefthat it would be futile to attempt to resign"The judge made simi-lar statements with respect to those complaint allegations which he dis-missed In adopting the judge's finding of a violation,we rely solely onthe judge's determination that the Local's conduct would reasonably tendto create the impressionof futilityAs to the allegations dismissed, againwe rely on his findings that with respect to those allegationsthe Local'sconduct cannot be found to have reasonably created the impression offutilityThus, wefind only anobjectivestandard,not a subjective stand-ard, to be proper2ConsistentwithMachinistsLocal 1414 (Neufeld Porsche-Audi),270NLRB1330 (1984),we adoptthejudge's recommendation that the Re-spondentLocalaswell as the Respondent International expunge the in-valid provision restricting resignations from its governing documentsEn-gineers&ScientistsGuild (Lockheed-California),268 NLRB 311 (1983)Member Dennis does not adopt par B,2(a) of the recommended Orderinsofar as it applies to the RespondentLocal See herposition inMachin-istsLocal 1414 (Neufeld Porsche-Audi),270 NLRB 1336 fn 22 (1984)DECISIONSTATEMENT OF THE CASECLIFFORD H. ANDERSON, Administrative Law Judge. Iheard this case in trial on April 30, 1984, in Portland,Oregon. The matter arose as follows. On October 4,1983,William N. Gilmore, an individual, filed a chargedocketed as Case 36-CB-1080 against International As-sociation of Machinists and Aerospace Workers, LocalLodge No. 1374, AFL-CIO (Respondent Local 1374).On December 22, 1983, the Regional Director forRegion 19 of the National Labor Relations Board issueda complaint and notice of hearing against RespondentLocal Lodge 1374 with respect to the charge On Janu-ary 23, 1984, Gilmore amended his charge to include theInternationalAssociation of Machinists and AerospaceWorkers, AFL-CIO (Respondent International and, col-lectivelywith Respondent Local Lodge 1374, Respond-ents).On January 26, 1984, the Regional Director issuedan amended complaint and notice of hearing against Re-spondents.The complaint alleges and the answer denies that Re-spondents (1) through the maintenance and publicationof constitutional restrictions on the rights of their mem-bers to resign, and (2) through the trial and discipline ofmembers who did not resign their membership becauseof these restrictions violated Section 8(b)(1)(A) of theNational Labor Relations Act (Act).On the entire record herein, including briefs from theGeneral Counsel and Respondents, and from my obser-vation of the witnesses and their demeanor,Imake thefollowing'FINDINGS OF FACT1.JURISDICTIONColumbia Machine, Inc. (the Employer) is a State ofWashington corporation with an office and place of busi-ness in Vancouver, Washington, where it is engaged inthe business of manufacturing concrete blockmaking ma-chinery and material handling systems. During relevanttimes, in the course and conduct of its business oper-ations, the Employer enjoyed gross sales of goods andservices of a value in excess of $500,000 and sold andshipped goods or provided services from its WashingtonState facility to customers outside the Washington State,or sold and shipped goods or provided services to cus-tomers within Washington State which customers werethemselves engaged in interstate commerce by other thanindirect means, of a total value in excess of $50,000. TheEmployer during the same period purchased and causedto be transferred and delivered to its facilities withinWashington State goods and materials valued in excessof $50,000 directly from sources outside the State ofWashington from suppliers within the State who in turnobtain their goods and materials directly from sourcesoutside the State.II.LABORORGANIZATIONRespondents are, and each of them is, labororganiza-tions within the meaning of Section2(5) of the Act'As a result of the pleadings,awritten stipulation of facts, and thefurther oral stipulations of counsel and Respondents'representative at thehearing, there were few issues of fact in disputeWhere not otherwisenoted, the findings herein are based on the noted admissions,stipulations,concessions,and/or the unchallenged testimonyof crediblewitnesses274 NLRB No. 26 124DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII.ALLEGED UNFAIR LABOR PRACTICESA. BackgroundFrom the early 1940s until the events in issue hereinthe Employer and Respondent Local 1374 had a historyof collective bargaining with respect to the following ap-propriate bargaining unit-All tool and die makers, journeyman machinists,journeyman welders, specialists, specialist's welders,assemblers, production workers, machinists' helpers,clean-up men, electronic and floor electricians, ma-terial handlers; excluding all office clericals, guardsand supervisors as defined in the Act.During this period the parties entered into successivecollective-bargaining agreements, the last of which wasnegotiated in 1980 with an expiration date of April 30,1983. The 1980-1983 agreement contained provisions re-quiring unitemployees to maintain membership in Re-spondent Local 1374 as a condition of employmentRespondent Local 1374 is an organizational subunit ofRespondent International. At relevanttimesRespondentshave jointly and individually maintained the followingrule contained in Respondent International's constitution:The following actions or omissions shall constitutemisconduct by a member which shall warrant a rep-rimand,fine,suspension and/or expulsion frommembership, or any lesser penalty or any combina-tion of these penalties as the evidence may warrantafterwritten and specific chargesand afull hearingas hereinafter provided:. . . .Accepting employment in any capacity in an estab-lishment where a strike or lockout exists as recog-nized under this Constitution, without permission.Resignation shall not relieve a member of his obli-gation to refrain from accepting employment at theestablishment for the duration of the strike or lock-out if the resignation occurs during the period ofthe strike or lockout or within 14 days preceding itscommencement.Where observance of a primarypicket line is required, any resignation tenderedduring the period that the picketline is maintained,or within 14 days preceding its establishment, shallnot become effective as a resignation during theperiod the picketline ismaintained, nor shall it re-lieve a member of his or her obligation to observethe primary picket line for its duration.At all material times Respondents continuously main-tained and held out as valid the quoted language. Theparties stipulated that the members involved herein hadactual knowledge of this languageB. The Strike and Subsequent EventsApproximately 2 weeks before the April 30, 1983 expi-ration of the contract with the Employer, RespondentLocal 1374 held a meeting at which the membership, byballot vote, authorized a strike against the Employer. OnApril 30, 1983, Respondent Local 1374 held anotherunion meeting. Participating in this meeting were RogerLyons, business agent for Respondent Local 1374, andBruce Logan, president Each is admittedly an agent ofRespondent. At this meeting and at a later meeting heldon July 9, 1983, Roger Lyons read to the assembledmembers the constitutional language quoted supra. Theparties stipulated that the reason Respondent Local1374's agents read the language to the attending mem-berswas to "discourage its members from crossing itspicket line established at [the Employer] during the strikeherein." Further, at the April 30, 1983 meeting, Lyonsraised the subject of a member, Van Hall, who had at-tempted to resign from Respondent Local 1374 less than14 days before the strike's commencement date. Lyonsmade clear to the attending members that Hall wouldnot be allowed to resign, that no member would be al-lowed to resign save in conformity with the quoted con-stitutional language, and that members who attempted tocross the picket line would be fined.2Commencing May 1, 1983, through about September1,1983, pursuant to the work stoppage authorizationvoted on by the members of Respondent Local 1374, Re-spondent went on strike against the Employer in supportof its economic demands. As a consequence, certain em-ployees in the bargaining unit ceased working and com-menced and maintained an economic strike against theEmployer and established and maintained picket lines atthe Employer's facility. In September 1983 the strike wasabandoned and, at least as of the time of the hearing, nocollective-bargaining agreement had been reached be-tween Respondent Local 1374 and the Employer.During the strike certain bargaining unit employees ofthe Employer who had been members of the RespondentLocal 1374 before the strike abandoned the strike and re-turned to work for the Employer crossing the picketlineA number of employees who abandoned the striketo resume employment did not resign their membershipinRespondent Local 1374 3 Commencing about July 26,1983 and continuing thereafter, Respondent Local 1374accepted charges filed by its members against othermembers and instituted, prosecuted, and enforced by im-position of court-collectible fines internal union discipli-nary proceedings against certain members who aban-doned the strike 4 In some cases hearings have been in-definitely postponed. Other members who crossed thepicket line during the period of July it, 1983, throughSeptember 1, 1983, have not been charged or fined byRespondent Local 1374.5 Respondent Local 1374 by itsgoverning rules and regulations cannot refuse to acceptcharges filed by members against other members forcrossing picket lines. Consistent with this fact, Respond-ent Local 1374 takes the position that it will continue toaccept and prosecute charges brought in the futureagainst members for crossing the picket line at the Em-2This version of events is based on the testimony of the eight employ-ee-witneses who attended the April 30, 1983 meeting Their testimonywas consistent, their demeanor convincing Lyons' testimony to the con-trary is discreditedsThese employeesare listed in Appendix I"The names of members who have been fined or have charges pend-ing are listed in Appendix 1(1)5These members are listed in Appendix I MACHINISTS LOCAL 1374 (COLUMBIA MACHINE)ployer's premises during the strike should such chargesbe filed by members.RespondentLocal 1374 hasmade no attempt to collectthe fines which were assessed as described above, but hasneither withdrawn the fines nor expunged from its filesletters notifying the members of the assessment of finesand imposition of other discipline.The General Counsel adduced the testimony of 11 wit-nessesEight credibly testified that they did not resign orattempt to resign from Respondent Local 1374 beforeabandoning the strike and returning to the Employer'semploy because they believed that any attempt to resignwould be a futility. The testimony of these individualswas that they formed the impression that resignation wasimpossible based on their attendance at the union meet-ing of April 30, 1984,on conversations with variousagents of Respondent Local 1374, from knowledge ofRespondents'constitutional restrictions on resignation,quoted supra, or from a combination of these factors.C. Analysisand Conclusions1.The developing lawThe parties briefedand argued the instant case in thelegal shorthandthat evolveswhen a particular issue hasbeenso frequentlylitigated that the citation of earliercases substitutesfor thebackground and analysis con-tained in them.In my view it will behelpful to a resolu-tion of the instant case to consider the fundamentals ofthe issueinvolvedherein evenif suchanalysis is clearlyset out in the earlier cases.InNLRB v. Allis-Chalmers Mfg Co.,388U.S 175(1967), theSupremeCourtheld that a union could disci-pline its members for returning to work during a strikeand concludedthat suchunion actions are outside thereach of Section 8(b)(1) of the Act TheCourt has alsoclearly held thatdisipline against nonmembers in suchcircumstances interfereswith the employees'employ-ment relationship and violates Section8(b)(1) of the Act.In subsequent cases theCourt has dealt withvarious as-pects of the powerof a union to discipline its members indifferent circumstances,includingwhere members hadearlier resigned or attempted to resign.InNLRB v Tex-tileWorkers Local 1029 (InternationalPaper Box Co.),409U S. 213 (1972), the Court foundthat union disciplinecould notbe directedagainst a former member who hadresignedwhere therewere no restraints on the resigna-tion of members in the union's bylaws.The Courtspecif-We do not now describe to whatextent the con-tractual relationship between theunion and themember may curtail the freedomto resign.The language of RespondentInternational's constitu-tion quoted supra has been the subject of earlierlitiga-tion before the Board and the UnitedStatesCourt ofAppeals for the Ninth Circuit.6 The Board holds that the6See,e g , in chronological order,Machinists Local 1327 (DalmoVictor),231 NLRB 719 (1977), enf denied and remanded 608 F 2d 1219(9th Cir 1979),Board decision on remandMachinists Local 1327 (Dalmo125language at issue herein is improperly restrictive in viola-tionof Section 8(b)(1)(A) of the Act The Board's analy-sishasto date been disfavored by the Ninth Circuit.Similar analysisby theBoard of other resignation re-stricting union constitutional language has been approvedby the United States Court of Appeals for the SeventhCircuit however.7The General Counsel argues that the analysis of theCourt of Appeals for the Ninth Circuit in denying en-forcement of the Board's most recentDalmo Victorcaseis"faulty and without persuasive legal authority." TheGeneral Counsel advances the reasoning of the SeventhCircuit inPatternMakers,supra,which agrees with theBoard as the "correct analysis."Respondents focus theirargumentexclusively on the fact thatthe instant matteroccurs within the jurisdiction of the Ninth Circuit andthat the most recent Ninth CircuitDalmo Victorcase ap-proves the validity of Respondent International's resigna-tion restriction language under attack herein Thus, Re-spondents urge me to dismiss the complaint.Subsequent to the submission of briefs in this matter,the Board issued a new case again analyzing the constitu-tional language at issue herein.Machinists Local 1414(Neufeld Porsche-Audi),270 NLRB 1330 (1984). In thatcase, although it involves changes in analysis not hererelevant,the Board reasserts its view that RespondentInternational's constitutional language is illegally restric-tive. In its decision the Board respectfully disagrees withthe current judgment of the Ninth Circuit and embracesthe Seventh Circuit's analysis inPatternMakers.A reading of the cited cases as well as the cases ana-lyzed therein establishes without doubt that the issue ofthe validity of Respondent International's constitutionalrestriction on resignations presents important and inter-esting legal questions which,in light of the current splitbetween the Seventh and Ninth Circuits, may well re-quire Supreme Court resolution.Despite the efforts ofthe parties to convince me of the propriety or correct-ness of one or the other of the currently conflicting cir-cuit court holdings on the question, I find,irrespective ofthe opinionsof the Seventh and Ninth Circuit Courts ofAppeals, I must apply Board precedent unless and untilthat precedent has been reversed by the Supreme Court.On this issue the law is clear.IowaBeefPackers, 144NLRB 615, 616 (1963) Since the Board in the veryrecentNeufeld Porsche-Audidecision, supra, has madeclear its view is that Respondents' constitutional restric-tions on members'right to resign is impermissible and il-legal, no further anaylsis by me is necessary I find that Iam bound by that holding and that the arguments of Re-spondents to the contrary must be pressed to the Boardand beyond for further consideration.Given this threshold finding of the illegality of Re-spondents'constitutional restruction on resignation, it isappropriate to consider the individual allegations of thecomplaint in light of that finding.Victor),263 NLRB 984 (1982), enf denied725 F 2d 1212 (9th Cir 1984),rehearing denied July 10, 1984.7PatternMakers v NLRB,724 F 2d 57 (7th Cir 1983),enfg 265NLRB1332 (1982) 126DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.Respondents' maintenance and publication of theillegal resignation restriction provisionsAs alleged in the complaint and admitted in theanswer, Respondents jointly and individually maintainedthe cited rule at all relevanttimes.The Board inEngi-neers& ScientistsGuild (Lockheed-CaliforniaCo.),268NLRB 311 (1983), pending on petition to enforce 115LRRM 1004 (9th Cir. 1984), found that the mere mainte-nance of an illegally restrictive resignation provision re-strains and coerces employees who may be unaware ofthe provision's unenforceability and therefore violatesSection 8(b)(1)(A) of the Act. Consistent with this prece-dent I find that Respondents, and each of them, by somaintainingthe quoted restrictive language, violated Sec-tion 8(b)(1)(A) of the Act.InMachinists Local 1414 (Neufeld Porsche-Audi),270NLRB 1330 (1984), supra, the Board specifically orderedthe local union there to expunge the illegally restrictivelanguagefrom its governing documents. It did not sodirect the International because the International was nota party to the proceeding. InTypographical Union (Regis-tered Publishing Co.),270 NLRB 1386 (1984), however,the Board ordered an internationalunionto expungefrom its constitution certain language found impermissi-ble. In light of the fact that Respondent International is arespondent in the instant proceeding, and in light of theauthorities cited, it is appropriate to order RespondentInternationalaswell asRespondent Local 1374 to ex-punge from its governing documents the provisionsfound illegal herein.The statements of Respondent Local 1374's agents atthe unionmeetingson April 30 and July 9, 1983, consti-tute additional publicationand disseminationof the ruleand, therefore, constitute additional violations of Section8(b)(1)(A) of the Act. Althoughthe agentsinvolved atthese meetings were alleged and admitted to be agents ofeach Respondent, the specific paragraphs of the com-plaint alleging such conduct attributed it only to Re-spondent Local 1374. Accordingly, consistent with theGeneral Counsel'scomplaint,Ifind only RespondentLocal 1374 responsible for this additional conduct in vio-lation of Section 8(b)(1)(A) of the Act.3.Respondent Local 1374's imposition of disciplineagainst membersa. Identificationof class ofdisciplined membersThe parties stipulated that 57 members of Respondentscrossed the picket line and returned to work for the Em-ployer during the 1983 strike.Theseindividuals may bedivided into four categories based on the actions of Re-spondent Local 1374 against them because of their con-duct in crossing the picket line and returning to work.Of the 57 members who crossed the picket line 15 havenot had internal chargesfiledagainst them8 or otherwise8Pursuant to Respondents'governing regulations, individual memberscan initiate charges against other members, which charges Respondentsprocess in accordance with their governing regulations The parties stipu-lated that Respondents have no discretion in processing charges initiatedby membersreceived notice of disciplinary action involving them.Four individuals had charges filed against them whichwere subsequently withdrawn. Fourteen individuals hadcharges filed against them but hearings on the chargeshad been indefinitely postponed as of the time of thehearing.Twenty-three individuals had charges filedagainst them, and after hearings were conducted, courtcollectible fines of either $1500 or $5000 were assessedagainst each 9 The General Counsel correctly arguesthat, if the 37 individuals who were fined or are subjectto now postponed disciplinary hearings had timely re-signed from Respondents, then Respondents' actionswould have clearly violated Section 8(b)(l)(A) of theAct.NLRB v. Textile Workers Local 1029, Granite StateJoint Board,409 U.S. 213 (1972) (as to fines).TeamstersLocal 298 (Shumacher Electric),236 NLRB 428 (1978) (asto charges). As to these 37 the issue is ripe for resolution.The complaint, at paragraph 8, alleges as wrongdoingonly the issuance of fines and the bringing of charges.During his opening statement, counsel for the GeneralCounsel also indicated that, even as to the class of mem-bers against whom no charges had been filed and, pre-sumably, as to the class of four members against whomcharges had been filed but withdrawn, Respondent Local1374's refusal to admit that it is without legal authorityto refuse to process charges against these individuals fortheir conduct during the strike of 1983 should constitutean additional violation of the Act and/or constitute afactor in any ultimate remedy directed in the case. I donot accept the first part of the argument of the GeneralCounsel as to the as yet uncharged members for two rea-sons.10 First, even though the complaint and the answerwere amended to conform to the written stipulation ofthe parties, the complaint does not contain any explicitallegations of wrongdoing by Respondents of the typedescribedby the General Counsel's theory here. t tSecond, the General Counsel is attempting to resolve anissue which is simply not yet ripe. If and when Respond-ent Local 1374 chooses to process charges or otherwisetake adverse action against the as yet uncharged mem-bers, an appropriate charge with the Board could then befiled.Accordingly, I will not anticipate such action byRespondents and will not further address the 15 membersin the uncharged category. Inasmuch as the chargesagainst four members were withdrawn and the recordcontains no evidence concerning how far the processingof those charges went, I shall not address the resignationissue as to those members for the same reason.9A final individual, Vern Breitenstein, is identified as having crossedthe picket line but the record is not clear as to what action, if any, Re-spondents took against him as a result Consideration of his situation willbe deferred to the compliance stage of this proceeding10As to his second argument, that the issue be addressed in theremedy, the cease-and-desist language contained in Board remedies, andprovided herein, meets the needs of these as yet uncharged individualsr i If, as must be assumed given the state of the record and the burdenof proof the General Counsel bears on each aspect of his case, thecharges were withdrawn before any action was taken by RespondentLocal 1374 onthem, then these members are in an identical position asthose against whom no charges were ever filed MACHINISTSLOCAL 1374 (COLUMBIAMACHINE)b.The validity of the discipline invoked against the 37members, the General Counsel's futility theoryAs noted in the case cited, supra, a union may finemembers for crossing a picket line but may not fine non-members for such conduct or improperly restrict mem-bers from resigning so that they may engage in such ac-tivitywithout being fined. The General Counsel herehowever concedes that the fined individuals were at allrelevant times members of Respondents and, save asnoted infra as to three individuals, generally made no at-tempt to resign from Respondents. The General Counselargues that (1) because of the illegally restrictive lan-guage of the constitution, which was stipulated to beknown to all fined members at issue herein, and (2) be-cause of the deliberate action of Respondents in readingthe restrictive provisions aloud at union meetings, and (3)because of Respondents using Hal] as an example of theapplication of those restrictive provisions, all memberswho were fined should be regarded as having construc-tively resigned even though no resignations were submit-ted to Respondents. The General Counsel is relying onthe venerable legal doctrine that the law does not requirea futile act, i.e., a party is not held to undertake an actionif it appears that it would have been futile to undertakethat action.The Board has applied the futility doctrine in unionfine cases InCarpenters Local 1233 (Polk Construction),231 NLRB 756 (1977), the administrative law judge, withBoard approval, held that two individuals who attemptedto resign orally rather than in writing, and thus failed tocomply with a specific union regulation requiring writtenresignations,were not required to meet the writtenstandardwhen it was clear that compliance with thestandard would have produced a rejection by the unionin any event. Thus, at 761, the judge found: "Compliancewith the specified procedure being a futility, and the lawnot requiring futile ritual," the case would be decided asifwritten resignations had been submitted. The instantcase differs fromCarpenters Local1233 in that no finedmember submitted a resignation of any kind to Respond-ents.Thus, in the instant case the General Counselwishes to extend the futility doctrine applied inCarpen-tersLocal 1233to a situation where a union is withoutactualor even constructive notice of the intentions of aparticularmember or members to resign. Respondents'primary arguments at the hearing and on brief addressedthe validity or invalidity of its constitutional provisionsand did not address the "futility" argument of the Gener-alCounsel.The General Counsel relies on several factors to sup-port his argument that the futility doctrine should be ap-plied to the instant case. Although the General Counseltends to string these factors together in the conjunctive,differing situations exist for various members who werefined or who have charges pending against them. Thesefactors will be separately identified below to allow a situ-ation-by-situation consideration of the General Counsel'sfutility theory.Initially theGeneral Counsel notes that the partiesstipulated that all members were aware of the constitu-tional resignation provisions found illegally restrictivesupra. Thus thereis an initialcategory of members who127had actual knowledge of the language. Second, the Gen-eral Counselarguesthat at both the April 30 and July 9,1984 union meeetings, Respondent Local 1374's agentsread aloud the illegal provisions with the admitted inten-tionof discouragingmember resignations. Therefore,there is a second category of members who also had thelanguage read to them by Respondent Local 1374. Third,the General Counsel notes that an agent of RespondentLocal 1374 at the April 30, 1984 union meeting, usingthe example of Van Hall as found supra, ridiculed allthose members who would attempt to resign from theUnion and declared to the attending membership the in-ability and ineffectiveness of such attempts within 14days of the strike. The third class of members then con-sists of those who were present when Respondent Local1374 made an example of a fellow member who had at-tempted to resign. Lastly, there is a fourth category ofmembers described by the General Counsel, consisting ofonly three employees, i 2 who each made to overt at-tempts to leave the Union.The individuals in each category may be specificallyidentified.A careful examination of the amended com-plaint and answer, as conformed to the stipulation of factby agreement to the parties as well as the attendancerecords of the two union meetings, reveals that certainmembers attended the April 30, 1983 union meeting andheard Respondent Local 1374's agents remarks concern-ing Van Hall and the futility of his attempting to aban-don the union. Others attended the July 9, 1983 meetingbut not the April 30, 1983 meeting, thus those membersheard the provisions of the constitution read but werenot exposed to the vituperation directed at Hall in April.Other members attended neither the April 30 nor theJuly 9, 1983 union meeting.The different knowledge, experience, and actions ofthemembers in these various classes require separatetreatment under the General Counsel's futility argument.First,with respect to the individuals who made actual at-tempts to sever their relationship with Respondents,which attempts were rebuffed, I find the holding inCar-penters Local 1233 (Polk Construction Co.),231NLRB756 (1977), supra, conclusive Thus I find that membersBozarth, Hall, and Maier must be regarded as having at-tempted to resign from the Union Having made thatfinding, and in conjunction with my previous findingthat the restrictions on resignation contained in Respond-ents'governing documents are illegal, I find that Re-spondent Local 1374 by fining Bozarth, Hall, and Maierviolated Section 8(b)(1)(A) of the Act.Considering those employees who attended the April30, 1983 union meeting at which Respondent Local 1374used Hall as an example, as noted supra, I find, consist-ent with the credible testimony of the eight individualswho attended that meeting, that Respondent Local1374's conduct reasonably created in the minds of thosewho attended, and in fact created in the minds of the12 The class is comprised of members Wallace Maier,Charles Bozarth,and Van Hall Hall'sefforts to withdrawweredescribedat the April 30,1984 union meeting Bozarth testifiedcredibly tohis attempts to resignMaier,according to RespondentLocal 1374's business records, attemptedto leave the Union on July 31, 1983 128DECISIONS OF NATIONAL LABOR RELATIONS BOARDeight individualswho testified, the impression that itwould be futile for members to attempt to resign fromRespondents in a manner inconsistent with the provisionsof the constitution found illegal supraAccepting theGeneral Counsel's futility argument as to these individ-uals, 13 I find that it was unnecessary for members in thisclass to attempt to resign from Respondents and, for pur-poses of this proceeding, such an attempt will be pre-sumed to have been made and rejected by Respondentsas to each of the members who attended the April 30,1983 union meeting.' 4 This being the case it again fol-lows that Respondent Local 1374, by processing chargesand/or fining these members for returning to work at atimewhen their constructive resignations should havebeen honored, violated Section 8(b)(1)(A) of the Act.With respect to the class of members who attendedonly the July 9, 1983 union meeting and did not attendthe April 30, 1983 union meeting, the issue is far closer.These individuals were not exposed to Respondent Local1374's attack on Hall because of his earlier attempt towithdraw from the Union. Further, there was no testi-mony from any employee in this class, i e., those who at-tended the July 30, 1983 meeting without either previ-ously attempting to withdraw from the Union or attend-ing the April 30, 1983 union meeting, concerning theirsubjective views about the efficacy of resignation. As tothe members of this class Respondent Local 1374 did nomore than read them the constitutional provisions foundillegal supra, albeit with the admitted intention to dis-courage attempted resignations.Without specific testimo-ny from particular members regarding their subjectivestate of mind and without any other evidence that thesemembers were aware of any actions by Respondentsother than the maintenance and publication of the rulefound illegal supra, I am unable to conclude that thosemembers who attended the July 9, 1983 union meetingrefrained from attempting to resign from Respondentsbecause of a belief such an attempt would be futile. Ac-cordingly, I decline to find, as to the two members inthis class,15 that they omitted to resign from Respond-ents as the result of a reasonably formed impression thatitwould be futile to do so. Accordingly, I find for pur-poses of the instant analysis that these individuals re-mained, members of Respondents during the times theycrossed the picket line and returned to the Employer'semploy. Accordingly, it was not a violation of Section8(b)(1)(A) of the Act for Respondent Local 1374 to fineor otherwise discipline them. Thus, as to these individ-13The standardto be met, ascounsel for the General Counsel conced-ed in his openingstatement,iswhether(1) the member in fact had a sub-jective belief that it would be futile to attempt toresign and(2)whetherthe subjective belief could fairly be attributedto Respondents as havingresulted from their improper conduct Eightwitnessescredibly testifiedthat because they attended the April 30, 1983 unionmeeting they came tohold the viewthe resignationwould be a futility Given thiscredible tes-timony I draw the inference that the others who attendedthismeetingand thereafter crossed the picket linewithout attempting to resign werealso of the same view I find the makingof an example of Hall wouldreasonably have had that effect on the observingmembers Further, it isclear from the specifics of the April 30, 1983meeting, as described supra,that Respondent Local 1374intended to chill resignation activity and isresponsiblefor the impresssionformed byattending members14 See listed members in AppendixI, subsec (b).11 See listed members inAppendixI, subset (c)uals I find Respondent Local 1374 did not violate theAct and I shall dismiss the complaint as to them.The analysis immediately above concerning those whoattended only the July 9, 1983 union meeting applieswith at least equal force to those seven members who at-tended no union meetings whatsoever.' e As to this classit is only the members' knowledge of the illegalconstitu-tional provisions which the General Counsel can offer insupport of his futility theory. That fact is insufficient tosupport either an inference that the members believedresignationwas futile or a finding that Respondentscould be accountable for such a belief had it existed.Were the mere existence of the constitutional provisionssufficient to support a finding that any member whoknew of the provision held the belief that it was futile toresign hisor her membership and that this belief wascaused by Respondents, then any union which main-tained such an illegalclausewould completely lose theability to fine or otherwise discipline its members whocross picket lines.The Board and court cases cited,supra,including the Board inMachinistsLocal 1414(Neufeld Porsche-Audi),supra, 270 NLRB 1330 (1984),the latest case on theissue,recognize that unions havelegitimateinterestsinmaintainingstrike solidarity andprotecting the interests of employees who desire to con-tinue astrike.To hold that the mere existence andmember knowledge of an illegal provision regarding res-ignation duringa strike destroysa union's ability to disci-plinemembers who have made no attemptto resign isunreasonbleand unsound. I decline to so find. Thus, Ifind that the members who did not attend any unionmeetingsor directly attempt to resign may not be held tohave constructively attempted to resign their member-shipunder the General Counsel's futility doctrine.Havingfound that these members were therefore currentmembers of Respondents at the time they crossed Re-spondents' picket line and returned to work for the Em-ployer, I find that the ensuing processing of charges andmeting outof discipline by Respondent Local 1374 doesnot violate Section 8(b)(1)(A) of the Act The complaintshall be dismissed as to these individuals.REMEDYHaving found that Respondents engaged in certainunfair labor practices in violation of Section 8(b)(1)(A)of the Act, I shall order that they cease and desist there-from and take certain affirmative action necessary to ef-fectuate the policies of the Act. On the basis of the au-thorities cited, supra, I shall also order Respondents, andeach of them, to cease and desist from maintaining theconstitutional restriction on resignations found invalidand to expunge these provisions from their governingdocuments. I shall further direct that Respondent Local1374 vacate, rescind, and expunge from all their recordsall references to union charges, notices of hearing, hear-ings, fines, or other disciplinary records against the indi-viduals listed in Appendix I, Subsections (a) and (b) foralldiscipline resulting from charges based on memberconduct during the 1983 strike against the Employer,16 See listed members in Appendix I, subsec (d) MACHINISTSLOCAL 1374 (COLUMBIAMACHINE)when such employees were prevented from resigningfrom the Union as a result of Respondents'improper cre-ation of the impression among members that it would befutile to attempt to resign from Respondents or that saidresignationwould be without force and effect to avoidfines or other discipmary action by Respondents.On the foregoing findings of fact and the entire recordherein,Imakethe followingCONCLUSIONS OF LAW1.The Employeris an employer engaged in commercewithin the meaning of Section2(2), (6), and (7) of theAct.2.Respondents are, and eachof themis, labor organi-zations within the meaning of Section2(5) of the Act.3By maintaining,enforcing,and publicizingthe fol-lowing constitutionalrestrictionon membership resigna-tions,Respondentshave violatedSection8(b)(1)(A) ofthe Act:The followingactions or omissions shall constitutemisconductby a member whichshallwarrant a rep-rimand,fine,suspension and/or explusion frommembership,or any lesserpenalty orany combina-tionof thesepenalties as the evidence may warrantafterwrittenand specificcharges and a full hearingas hereinafterprovided: . . .Acceptingemployment in any capacity in an estab-lishment where a strikeor lockoutexists as recog-nized under this Constitution,withoutpermission.Resignation shall not relieve a memberof his obli-gation to refrainfromaccepting employment at theestablishmentfor the duration of the strike or lock-out if the resignation occurs during theperiod ofthe strike or lockoutor within 14 days preceding itscommencement.Where observanceof a primarypicket line is required, any resignation tenderedduring theperiod that the picketline is maintained,or within 14 days precedingits establishment, shallnot becomeeffectiveas a resignation during theperiodthe picketline is maintained,nor shall it re-lieve a member ofhis or herobligationto observethe primarypicket linefor its duration4.By readingthe quotedprovisions at union meetingson March30 and July 9, 1983,RespondentLocal 1374violated Section8(b)(1)(A) of the Act5.By processing charges against,directing and holdinghearings involving,and imposing fines and disciplineagainstmemberswho wouldhave resigned their mem-bership but for RespondentLocal 1374'sreiteration ofthe binding nature of the illegal restrictions on member-ship resignations contained in Respondents' governingrules and regulations quoted supra,Respondent Local1374 violatedSection8(b)(1)(A) with respect to the fol-lowing employees during and immediately following the1983 strike againstthe Employer:Ben BeairdWallace MaierCharlesBozarthDavid D MichaelDonnaCahoonJoseph MurrayEdward CloudDavid MyersBrian CurtinWillie DeLongRaymond FrohsDaniel GalbreathLouis GargaroWilliam GilmoreVan HallLeslie HollandScott HuttonOtto Lee129William NaumannGary NelsonThelma RoberstonDavid RodgersRichard SampsonGary SkucasDayton SmithBruce UttoLloyd WardiDavid Wetsch6.Respondents did not otherwise violate the ActOn these findings of fact and conclusions of law andon the entire record,I issue the following recommend-ed'7ORDERA. Respondent International Association of Machinists,and Aerospace^Workers, its officers,agents, and repre-sentatives, shall1.Cease and desist fromI(a) Instituting,maintaining,publishing,or enforcing itsconstitutional provision articleL, section3, to the extentitprovides:The followingactions or omissions shall constitutemisconduct by a memberwhichshallwarrant a rep-rimand,fine,suspension and/or explusion frommembership,or any lesser penalty or any combina-tionof thesepenalties as the evidence may warrantafterwritten and specific charges and a full hearingas hereinafter provided:. . . .Acceptingemployment in any capacity in an estab-lishment where a strikeor lockoutexists as recog-nized under this Constitution,withoutpermission.Resignation shall not relieve a memberof his obli-gation to refrain from accepting employment at theestablishmentfor thedurationof the strike or lock-out if the resignationoccursduring theperiod ofthe strikeor lockout or within 14 dayspreceding itscommencementWhere observance of a 'primarypicket line is required,any resignationtenderedduring the period thatthe picketline is maintained,or within 14 dayspreceding its establishment, shallnot becomeeffectiveas a resignation during theperiodthe picketline is maintained, nor shall it re-lieve a memberof his orher obligationto observethe primary picketline for its duration(b) In any like or related manner restrainingor coerc-ing employees in the exerciseof therights guaranteedthem bySection 7of the Act.2.Takethe following affirmative action designed to ef-fectuate the policiesof the Act(a)Rescind from its governing documents constitution-al articleL, section3, as setforthabove andnotify all of17 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings,conclusions,and recommendedOrder shall,as provided in Sec 102 48 of the Rules,be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses 130DECISIONS OF NATIONAL LABOR RELATIONS BOARDitsmembers of this action by publication of this fact inthe same manner that other constitutional changes arecommunicated to members.(b) Post at its offices and at the offices of RespondentLocal 1374 copies of the attached notice marked "Ap-pendix II."18 Copies of the notice, on forms provided bythe Regional Director for Region 19, after being signedbyRespondents' authorized representative, shall beposted by Respondent International immediately uponreceipt and maintained for 60 consecutive days in con-spicuous places including all places where notices tomembers are customarily posted Reasonable steps shallbe taken by Respondent International to ensure that thenotices are not altered, defaced, or covered by any othermaterial.(c) Sign and return to the Regional Director sufficientcopies of the notice in Appendix II for posting by theEmployer, if willing, at all places where notices to em-ployees are customarily posted.(d)Notify the Regional Director in writing within 20days from the date of this Order what steps RespondentInternational has taken to comply.B Respondent International Association of Machinistsand Aerospace Workers Local Lodge No. 1374, AFL-CIO shall1.Cease and desist from(a)Maintaining in its governing documents, article L,section 3 of the constitution of the International Associa-tion of Machinists and Aerospace Workers to the extentitprovides:The following actions or omissions shall constitutemisconduct by a member which shall warrant a rep-rimand,fine,suspension and/or explusion frommembership, or any lesser penalty or any combination of these penalties as the evidence may warrantafterwritten and specific charges and a full hearingas hereinafter provided.. ..Accepting employment in any capacity in an estab-lishment where a strike or lockout exists as recog-nized under this Constitution, without permission.Resignation shall not relieve a member of his obli-gation to refrain from accepting employment at theestablishment for the duration of the strike or lock-out if the resignation occurs during the period ofthe strike or lockout or within 14 days preceding itscommencement.Where observance of a primarypicket line is required, any resignation tenderedduring the period that the picket line is maintained,or within 14 days preceding its establishments, shallnot become effective as a resignation during theperiod the picket line is maintained, nor shall it re-lieve a member of his or her obligation to observethe primary picket line for its duration.18 Ifthis Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "PostedPursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-alLabor Relations Board "-(b)Reading the quoted language at union meetingsand/or suggesting these provisions are valid and willprevent resignation(c)Restraining or coercing members in the exercise ofthe rights guaranteed them by Section7 of the Act, byprocessing charges, directing and holding hearings, andimposing court collectible fines and other discipline onthe following members because of their actions in work-ing for the Employer during the strike in 1983 at a timewhen they would have resigned from Respondents butforRespondents'maintainence and publicizing of theprovisions quoted above-Ben BeairdCharles BozarthDonna CahoonEdward CloudBrian CurtinWillie DeLongRaymond FrohsDaniel GalbreathLouis GargaroWilliam GilmoreVan HallLeslie HollandScott HuttonOtto LeeWallace MaierDavid D. MichaelJoseph MurrayDavid MyersWilliam NaumannGary NelsonThelma RobertsonDavid RodgersRichard SampsonGary SkucasDayton SmithBruce UttoLloyd WardDavid Wetsch(d) In any like or related manner restraining or coerc-ing employees in the exercise of the rights guaranteed bySection 7 of the Act.2.Take the following affirmative action designed to ef-fectuate the policies of the Act.(a)Rescind from its governing documents the lan-guage of article L, section 3, of the International Asso-ciation of Machinists and Aerospace Workers constitu-tion set forth above and notify all members that it hasdone so in the same manner that it communicates otherchanges in its governing regulations.(b)Vacate, rescind, dismiss, and expunge from itsrecords all notices of hearing, minutes of hearings, an-nouncements of discipline, and fines levied against thelistedmembers because they returned to work at Colum-biaMachine, Inc in Vancouver, Washington, during thestrike in 1983 and notify each member in writing that allrecords with respect to these actions have been rescindedand that outstanding charges will be summarily dis-missed.(c)Post at its headquarters and at the business officeand meeting halls of Local 1374 copies of the attachednoticesmarked "Appendix II" and "Appendix III."19Copies of the notice, on forms provided by the RegionalDirector for Region 19, after being signed by Respond-ents' authorized representative, shall be posted by theRespondent Local 1374 immediately upon receipt andmaintained for 60 consecutive days in conspicuous placesincluding all places where notices to members are cus-tomarily posted. Reasonable steps shall be taken by Re-spondent Local 1374 to ensure that the notices are notaltered, defaced, or covered by any other material.19 See fn 18 above MACHINISTS LOCAL 1374 (COLUMBIA MACHINE)(d) Sign and return to the Regional Director sufficientcopies of the notice in Appendix III for posting by Co-lumbia Machine, Inc., if willing, at all places where no-tices to employees are customarily posted.(e)Notify the Regional Director within 20 days fromthe date of this Order whatsteps RespondentLocal 1374has taken to comply.APPENDIX IMEMBERS WHO RETURNED TO WORKWITHOUT RESIGNING THEIRMEMBERSHIP'I.Members who are fined or who have outstandingnotices of hearing directing disciplinary trials(a)Members who attempted to resignCharles BozarthVan HallWallace Maier(b)Members who attendedunionmeetingofApril30, 1983.Ben BeairdJoseph MurrayDonna CahoonDavid MyersEdward CloudWilliam NaumannBrian CurtinGary NelsonWillie DeLongThelma RobertsonRaymond FrohsDavid RodgersDaniel GalbreathRichard SampsonLouis GargaroGary SkucasWilliam GilmoreDayton SmithLeslie HollandBruce UttoScott HuttonLloyd WardOtto LeeDavid WetschDavid D. Michael(c)Members who attended only union meeting ofJuly 9, 1983David D. MichaelThomas Stapleton(d)Members who attended no union meetings(excluding members listed in I(a))supra:Theodore KramerKurt SinclairBruce LloydReuben SwetzigMichael MillerTerry WilliamsPhillipMixerII.Members who have never been charged.Richard CookWallace GillLarry HooverDuane KinartEddie LockFrank McAllisterClark McConnelElwin MathiesenJohn RaffDonald RobertsonGlenn SchmitkeFloyd ShepplerMark StanleyFrank TaborRichard WalkerIIIMembers against whom charges were filed butwithdrawn-See fn 9,as to Vern BreitensteinScott McIntoshTodd QuastDouglas NethWilliam RothAPPENDIX IINOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States Government131The National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.WE WILLNOT institute, maintain, publish, or enforcearticle L, section 3, of the constitution of the Internation-alAssociation of Machinists and Aerospace Workers tothe extent that it provides:The following actions or omissions shall constitutemisconduct by a member which shall warrant a rep-rimand,fine,suspension and/or explusion frommembership,or any lesser penalty or any combina-tion of these penalties as the evidence may warrantafterwritten and specific charges and a full hearingas hereinafter provided:. .Accepting employment in any capacity in an estab-lishment where a strike or lockout exists as recog-nized under this Constitution,without permission.Resignation shall not relieve a member of his obli-gation to refrain from accepting employment at theestablishment for the duration of the strike or lock-out if the resignation occurs during the period ofthe strike or lockout or within 14 days preceding itscommencement.Where observance of a primarypicket line is required,any resignation,tenderedduring the period that the picket line is maintained,or within 14 days preceding its establishment, shallnot become effective as a resignation during theperiod the picket line is maintained,nor shall it re-lieve a member of his or her obligation to observethe primary picket line for its durationWE WILL NOTin any like or related manner restrain orcoerce employees in the exercise of the rights guaranteedthem by Section 7 of the ActWE WILLrescind from our governing documents theportion of the article L, section 3 of our constitution setforth above.INTERNATIONAL ASSOCIATION OF MACHIN-ISTS AND AEROSPACE WORKERSAPPENDIX IIINOTICETo MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice. 132DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT institute,maintain,publish, or enforceour governing document, article L, section 3, of the con-stitution of the International Association of Machinistsand Aerospace Workers to the extent it provides,The following actions or omissions shall constitutemisconduct by a member which shall warrant a rep-rimand, fine, suspension and/or explusion frommembership, or any lesser penalty or any combina-tion of these penalties as the evidence may warrantafterwritten and specific charges and a full hearingas hereinafter provided . . . .Accepting employment in any capacityin an estab-lishment where a strike or lockout exists as recog-nized under this Constitution, without permissionResignation shall not relieve a member of his obli-gation to refrain from accepting employment at theestablishment for the duration of the strike or lock-out if the resignation occurs during the period ofthe strike or lockout or within 14 days preceding itscommencementWhere observance of a primarypicket line is required, any resignation tenderedduring the period that the picketline ismaintained,or within 14 days preceding its establishment, shallnot become effectiveas a resignationduring theperiod the picketline is maintained,nor shall it re-.lleve a member of his or her obligation to observe,the primary picket line for its duration.WE WILL NOT restrain or coerce members who wouldhave resigned from, and therefore no longer be membersof, InternationalAssociation of Machinists and Aero-spaceWorkers Local Lodge No. 1374 except for the ex-istence of the improper restriction on resignation quotedabove and our publication and exemplication of those re-strictions 'at union meetings, by processing internal uniondisciplinary charges against them, holding hearings onthose charges, and imposing court collectible fines andWE WILL NOT restrain or coerce members publicizingthe improperly restrictive language quoted above atunion meetings in order to discourage members from at-tempting to resign their membership so that they maywithout fine or other discipline return to work at em-ployers against whom the Union is on strike.WE WILL NOT in any like or related manner interferewith, restrain, or coerce employees in the exercise of therights guaranteed them by Section 7 of the Act.WE WILL rescind the portions of article L, section 3,of the constitution of the International Association ofMachinists and Aerospace Workers set forth above.WE WILL vacate, rescind, and expunge from ourrecords all notices of hearing, minutes of hearings, an-nouncements of discipline, and fines levied against thefollowing individuals because they returned to work atColumbiaMachine, Inc. in Vancouver,Washington,during the strike in 1983 and WE WILL notify each indi-vidual in writing that all actions and records with re-spect to these actions have been rescinded and that out-standing charges will be summarily dismissed:Ben BeairdCharles BozarthDonna CahoonEdward CloudBrian CurtinWillie DeLongRaymond FrohsDaniel GalbreathLouis GargaroWilliam GilmoreVan HallLeslie HollandScott HuttonOtto LeeWallace MaierDavid D MichaelJoseph MurrayDavid MyersWilliam NaumannGary NelsonThelma RobertsonDavid RodgersRichard SampsonGary SkucasDayton SmithBruce UttoLloyd WardDavid Wetschother discipline on such members because of their con-INTERNATIONAL ASSOCIATION OF MACHIN-duct in returning to work at Columbia Machine, Inc. atISTSAND AEROSPACE WORKERS, LOCALVancouver, Washington,during the strike of 1983.LODGE 1374, AFL-CIO